Per Cueiam.
The defendant’s counsel (court-appointed for this appeal) has been diligent in reviewing the record of the trial. By proper exceptions and assignments of error he has challenged, both by brief and by oral argument, the trial court’s rulings on matters of law and legal inference of which his client complains, or of which the record furnishes ground for objection. After careful review, we conclude the court’s rulings on admissions and exclusions of evidence, as well as in applying the law to the evidentiary facts, were in accordance with the decisions of this Court. We are unable to find in this record any legal reason why the verdict should be disturbed.
No error.